KELTON, Senior Judge.
The Department of Transportation (DOT) appeals an order of the Court of Common Pleas of Crawford County reversing the suspension of the operating privileges of Appel-lee Ronald Habbyshaw. We reverse the trial court’s decision and reinstate Appellee’s suspension.
Appellee was stopped by a Meadville City police officer on March 13, 1995, while driving a car registered in his wife’s name. The car was not insured, and he was cited for violating Section 1786(f) of the Motor Vehicle Financial Responsibility Law (MVFRL), 75 Pa.C.S. § 1786(f). He pled guilty to the summary offense of operating a motor vehicle without proof of financial responsibility, and paid a fine and costs. DOT then suspended Appellee’s operating privileges for three months pursuant to Section 1786(d). *1282Appellee appealed the suspension, claiming that he was not an owner or registrant of the car in which he was stopped.
On October 11, 1995, the trial court issued an opinion and order sustaining Appellee’s appeal and reversing the DOT order. The trial court determined that Appellee was not an “owner” of the ear in which he was stopped and so could not be subject to a suspension for violating Section 1786. The court also concluded that Appellee could not be collaterally estopped from denying that he was the owner because he had pled guilty to the summary conviction. DOT’s appeal of that decision is now before us.1
DOT argues on appeal that the trial court erred as a matter of law in concluding that the Appellee was not the owner of the ear in question because 1) he pled guilty to the violation of Section 1786(f) and so should be estopped from now claiming that he is not the “owner” of the car; and 2) based upon the facts of this ease, Appellee is an “owner” of the ear because it was purchased by his wife during their marriage and he had free access to it. We agree.
Section 1786 of the MVFRL provides in pertinent part as follows:
§ 1786. Required financial responsibility
(a) General rule. — Every motor vehicle of the type required to be registered under this title which is operated or currently registered shall be covered by financial responsibility.
[[Image here]]
(d) Suspension of registration and operating privilege. — The Department of Transportation shall suspend the registration of a vehicle for a period of three months if it determines the required financial responsibility was not secured as required by this chapter and shall suspend the operating privilege of the owner or registrant for a period of three months if the department determines that the owner or registrant has operated or permitted the operation of the vehicle without the required financial responsibility....
[[Image here]]
(f) Operation of a motor vehicle without required financial responsibility. — Any owner of a motor vehicle for which the existence of financial responsibility is a requirement for its legal operation shall not operate the motor vehicle or permit it to be operated upon a highway of this Commonwealth without the financial responsibility required by this chapter. In addition to the penalties provided by subsection (d), any person who fails to comply with this subsection commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $300.
75 Pa.C.S. § 1786. It is clear under this provision that the penalties for failing to comply with the financial responsibility requirements, including criminal and administrative penalties, apply only to owners or registrants. In this ease it is not disputed that Appellee was not a registrant of the car in question. The trial court found that the car was titled in Appellee’s wife’s name alone, and this finding is supported by competent evidence of record. The issue, therefore, is whether Appellee can be deemed an “owner” of the ear registered in his wife’s name.
Section 102 of the Vehicle Code defines “owner” as follows:
A person, other than a lienholder, having the property right in or title to a vehicle. The term includes a person entitled to the use and possession of a vehicle subject to a security interest in another person, but excludes a lessee under a lease not intended as security.
75 Pa.C.S. § 102. We have previously recognized that under this definition there may be both a legal and an equitable owner of a motor vehicle. Department of Transportation v. Walker, 136 Pa.Cmwlth. 704, 584 A.2d 1080 (1990). As we stated in Walker:
*1283It follows that Section 102 of the [Vehicle] Code does not provide nor intend to provide that title to a motor vehicle shall determine absolute ownership of such. In fact, our research reveals that in Pennsylvania, the certificate of title constitutes no more than some evidence of ownership.
Id., 584 A.2d at 1082, citing Semple v. State Farm Mutual Automobile Insurance Co., 215 F.Supp. 645 (E.D.Pa.1963). See also Aetna Casualty & Surety Co. v. Duncan, 972 F.2d 523 (3d Cir.1992) (under Pennsylvania law, a state-issued certificate of title is in no way controlling on the question of ownership).
The trial court in the case at bar looked beyond title ownership to consider whether Appellee had a property interest in his wife’s car. In concluding that he did not, the court applied and distinguished a line of Superior Court decisions interpreting the Vehicle Code definition of owner.
In Ibarra v. Prudential Property & Casualty Insurance Co., 402 Pa. Superior Ct. 27, 585 A.2d 1119 (1991), first of all, the Court addressed the definition of owner for purposes of Section 1714 of the MVFRL, 75 Pa.C.S. § 1714, which precludes an owner of a vehicle who does not have financial responsibility from recovering first party benefits. The wife in Ibarra was injured in an accident while driving an uninsured vehicle titled only in her estranged husband’s name. The Court rejected the trial court’s reliance on the Divorce Code to determine that the uninsured vehicle in question was marital property2, so automatically conferring ownership status on the wife. Instead, the Court looked to the Vehicle Code definition of “owner,” concluding that ownership is evidenced by either having title to a vehicle or having the property right in a vehicle. Without directly addressing what would constitute evidence of a property right in a vehicle, the Court held that the wife was not an owner of, and had no property right in, the uninsured vehicle. The Court did mention factors which it considered as demonstrating lack of ownership, such as the fact that the car was permanently located at the other spouse’s residence and that she did not have regular use of the car or her own set of keys.
In Bethea v. Pennsylvania Financial Responsibility Assigned Claims Plan, 407 Pa. Superior Ct. 57, 595 A.2d 122 (1991), a different panel of the Superior Court clarified the reasoning of Ibarra in addressing the issue of who is an owner for purposes of Section 1752(a) of the MVFRL, 75 Pa.C.S. § 1752(a). Under Section 1752(a), a person is eligible to recover benefits from the Assigned Claims Plan only if he is not the owner of a vehicle required to be insured under' the MVFRL. In Bethea, a woman was in an accident driving an uninsured vehicle registered in her husband’s name. Unlike in Ibarra, the couple was not estranged and lived in the same household, and the Bethea court held that the wife was an owner of the vehicle. The Court concluded that the Ibarra decision did not limit the definition of owner to record ownership or to a technical Divorce Code analysis of marital property rights, but would permit consideration of other “indicia of ownership.” Such “indicia of ownership” require that there be an actual cognizable property right in the vehicle, under marital property law, and de facto indicia of ownership. Id. at 65, 595 A.2d at 126.3
Most recently, in Allen v. Merriweather, 413 Pa. Superior Ct. 410, 605 A.2d 424 (1992), petition for allowance of appeal denied, 533 Pa. 622, 620 A.2d 489 (1993), the Court applied the analysis adopted in Bethea to find that a husband was an “owner” of a vehicle titled in his wife’s name for purposes of Section 1714 of the MVFRL, 75 Pa.C.S. § 1714. The Court found that the husband had an actual property right in the vehicle, because it was purchased after they were married. The Court then examined the evidence of record to discern whether there was de facto indicia of ownership. It concluded *1284that the facts supported the conclusion that such indicia existed, including the following factors: the husband and wife resided together at the time of the accident; the wife allowed her husband to drive the vehicle which he knew to be uninsured; and he was returning from a personal errand at the time of the accident.
We now apply the Superior Court’s reasoning in Allen and Bethea to evaluate the ownership of a motor vehicle for purposes of Section 1786 of the MVFRL. In this regard, we must determine whether Appellee had a property right to his wife’s car and demonstrated sufficient “indicia of ownership” so as to be subject to the penalties of the MVFRL.
The trial court in the instant case concluded that Appellee did not have a property interest in his wife’s car, even though it was purchased during their marriage, and that there was insufficient indicia of ownership based upon the evidence presented. We agree with DOT, however, that the facts presented demonstrate sufficient indicia of ownership to establish, as a matter of law, that both Appellee and his wife were “owners” of the car in question.
First of all, as found by the trial court, the car was acquired by Appellee’s wife during the marriage with Appellee. (Slip op. at 8.) Accordingly, under Allen and Bethea, the car is marital property, and Appellee has a property right to it. In addition, the record clearly demonstrates de facto indicia of ownership with regard to Appellee. At the time of his traffic stop, he and his wife were married and living together. The car Appel-lee was driving was the only vehicle in the household, and he was the only licensed driver. Appellee was on a personal errand at the time, a job interview, and he had not asked his wife’s permission to use the car for that errand. He had access to the car and drove it knowing it was uninsured.
These facts are sufficient, under the Superior Court’s reasoning in Allen, to establish indicia of ownership necessary to satisfy the test for determining whether an operator is also an “owner” within Section 102 of the MVFRL. Accordingly, we hold that the trial court erred as a matter of law in concluding that Appellee was not an owner for purposes of Section 1786 of the MVFRL.4

ORDER

AND NOW, this 18th day of October, 1996, the order of the Court of Common Pleas of Crawford County dated October 11, 1996, is reversed, and the suspension of Appellee Ronald Urey Habbyshaw’s operating privilege is reinstated.

. In this case, our scope of review is limited to determining whether the trial court’s findings of fact are supported by competent evidence and whether the trial court made an error of law or committed an abuse of discretion in coming to a decision. Department of Transportation, Bureau of Driver Licensing v. Marpoe, 157 Pa.Cmwlth. 603, 630 A.2d 561 (1993), petition for allowance of appeal denied, 536 Pa. 648, 639 A.2d 34 (1994).


. Under the Divorce Code, "marital property” is defined as "all property acquired by either party during the marriage.” 23 Pa.C.S. § 401(e).


. See also Aetna Casualty & Surety Co., supra, (in defining an "owner” under Section 102 of the Vehicle Code, Pennsylvania courts look to see who it is that in fact possesses the attributes commonly associated with ownership, including the use, benefit, possession, control, responsibility for, and disposition of, the vehicle in question).


. In so concluding, we need not address DOT’s estoppel argument.